                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                           CEDAR RAPIDS DIVISION
______________________________________________________________________________

UNITED STATES OF AMERICA,              )
                                       ) Case No. 19-cr-110
            Plaintiff,                 )
                                       )
vs.                                    ) MOTION TO WITHDRAW AS
                                       ) ATTORNEY DUE TO CONFLICT
NATHAN KREJCI,                         )
                                       )
            Defendant.                 )
______________________________________________________________________________

          Samuel Cross of the Federal Defender’s Office respectfully requests the court’s

permission to withdraw as attorney for the defendant, Nathan Krejci, because of a conflict of

interest. In support of this motion, defense counsel states as follows:

          1.          The Federal Defender’s office represents Nathan Krejci in connection with an

Indictment filed against him on October 22, 2019.

          2.          A conflict of interest has arisen that requires this office to withdraw from

representation of Nathan Krejci.

          Based on the foregoing, the Federal Defender’s office notifies the Court of its conflict of

interest in this case and respectfully requests it be allowed to withdraw from representation of

Nathan Krejci and that an attorney from the CJA panel be appointed.

                                                            FEDERAL DEFENDER’S OFFICE
                                                            222 Third Avenue SE, Suite 290
                                                            Cedar Rapids, IA 52401-1509
                                                            TELEPHONE: (319) 363-9540
                                                            TELEFAX: (319) 363-9542

                                                            BY: /s/ Samuel Cross
              CERTIFICATE OF SERVICE                        SAMUEL O. CROSS
 I hereby certify that on March 9, 2020, I electronically
 filed this document with the Clerk of Court using the      sam_cross@fd.org
 ECF system which will serve it on the appropriate          ATTORNEY FOR DEFENDANT
 parties.
                         By: /s/ Angie McClain




         Case 1:19-cr-00110-CJW-MAR Document 30 Filed 03/09/20 Page 1 of 1
